Concurring Opinion.
DeBlanc, J.
Under act No. 46 of the Legislature of the State of Louisiana, approved on the 3d of January 1870, the Governor of said State was authorized to issue — in favor of the Bceuf and Crocodile Navigation Company, domiciled in the parish of St. Landry, the bonds referred to in said act.
To whom were said bonds to be delivered? By whom alone could they have been either sold or pledged ? They could have been properly *43delivered but to the company in whose favor they were to be issued, and that company could have legally disposed of them but for one object: to raise money for the completion, of the work necessary to secure the navigation of the Bceuf and Crocodile.
How and by whom was that money to be raised ? In such quantities as would be deemed necessary, and by the President and Secretary of the company.
Instead of issuing those bonds in favor of the company, what was done? They were made payable to Henry Clay Warmoth, then Governor of the State, or bearer. In that form, they passed to the applicants, who claim that — under act No. 11 of the extra session of 1875, they have the right to compel the Board of liquidation to exchange them for consolidated bonds. In that form, they are not the bonds authorized by the statute of 1870 — and, as remarked by the Chief Justice, that fact could have been ascertained by reading the law published on the back of every instrument they hold.
Did the company receive those bonds, and did they pass — by transfer or otherwise — from the company to any one? That may be, but those facts are not shown. The actual bearers took them before maturity, and — in their opinion — by whom and howsoever their transfer was effected — -were it by one who acted with or without a mandate from the company — the delivery of the bonds, and the payment made by them to those by whom they were delivered, preclude the State from contesting their validity.
Were these questions presented by either the demand or the defence, we would certainly hesitate , to adopt the second conclusion. — but they are not-presented. We are called upon — under a special act — to declare, not whether the bonds were taken on good faith and before maturity — not whether in an authorized suit brought to recover from the State the amount of those obligations, the State would be cast — but whether, under the provisions of the act relied upon by plaintiffs, the obligations so transferred to them shall be exchanged for consolidated bonds ?
Had these bonds been made payable to the company, and, in that form, had passed to third parties, they might have carried, on their face, the presumption that they had been delivered to, received and disposed of by those who alone had the right to sell, pledge and transfer them. Stripped of that presumption, they do not bear in themselves the evidence that they were issued, delivered and disposed of in accordance with the law. If they were, to non-bond the State towards the holders, to bond the company towards the State, those facts must be legally established.
I concur in the opinion read by the Chief Justice.